

Exhibit 10.4
Amendment No. 3 to Sales Agreement


THIS AMENDMENT NO. 3 TO SALES AGREEMENT (this “Amendment”) is made effective as
of October 1, 2012 by and between NTP Radioisotopes (Pty) Ltd., a commercial
company registered and existing under the laws of the Republic of South Africa,
having its registered office at Building 1700, Pelindaba, Church Street West
Extension, Brits District, North West Province of South Africa (“NTP”), and
Lantheus Medical Imaging, Inc., a corporation organized and existing under the
laws of Delaware with a place of business at 331 Treble Cove Road, North
Billerica, Massachusetts, United States of America 01862 (“Lantheus”).


WHEREAS:


1.
Lantheus and NTP, on behalf of itself and its Subcontractor, IRE, entered into a
Sales Agreement effective as of April 1, 2009 (the “Sales Agreement”);



2.
Lantheus and NTP, on behalf of itself and its Subcontractor, IRE, entered into
Amendment No. 1 to the Sales Agreement effective as of January 1, 2010
(“Amendment No.1”);



3.
Lantheus and NTP, on behalf of itself and its Subcontractors, IRE and ANSTO,
entered into Amendment No. 2 to the Sales Agreement effective as of April 1,
2011 (together with the Sales Agreement and Amendment No. 1, collectively, the
“Agreement”);



4.
In support of international objectives to eliminate the use of highly enriched
uranium (“HEU”) in civil nuclear applications, Lantheus, NTP and its
Subcontractors have made a significant, diligent and cooperative effort to
develop a more robust supply of Products for Lantheus derived from low enriched
uranium (“LEU”), which resulted in Lantheus having the first Technetium-99m
generators utilizing LEU-based Product qualified and approved by the United
States Food and Drug Administration;



5.
In connection with these efforts, NTP and its Subcontractors have agreed to
increase their production of LEU-based Product made available to Lantheus; and



6.
NTP, on behalf of itself and its Subcontractors, and Lantheus wish to further
amend the Agreement to extend its term and specify pricing and volume levels for
the supply of Product from October 1, 2012 through December 31, 2017 by
restating certain existing provisions of the Agreement and further amending or
supplementing such provisions to give effect to such amendments effective as of
the date hereof.



NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and




--------------------------------------------------------------------------------




sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1. Definitions. Terms defined in the Agreement and not otherwise defined herein
are used herein with the meanings so defined.


2. Amendments.


2.1
Section 2.1 of the Agreement is hereby amended by deleting in its entirety said
Section 2.1 and replacing therewith the following:



2.1
Subject to the terms of this Agreement, the parties hereby agree as follows:



(a)    [Intentionally left blank.]


(b)    Commencing as of October 1, 2012 and continuing through December 31,
2017, Lantheus shall commit to place minimum routine Product orders with NTP on
a regular weekly basis as follows:


Time Period
Percentage of Lantheus’ total requirements of Product as measured on a trailing
calendar quarter basis
October 1, 2012 – December 31, 2012
Ten percent (10%)
January 1, 2013 – December 31, 2013
Twenty percent (20%)
January 1, 2014 – December 31, 2014
Thirty seven percent (37%)
January 1, 2015 – December 31, 2015
Forty two percent (42%)
January 1, 2016 – December 31, 2017
Fifty percent (50%)



NTP shall supply such orders placed by Lantheus, provided that, as set forth in
Section 2.1(c), such obligation shall only apply in those weeks in which NTP and
its Subcontractors are able to satisfy, and NTP and its Subcontractors do
satisfy, such obligations. In addition, to the extent that NTP is unable to
supply the quantities of Product requested by Lantheus hereunder, the parties
acknowledge and agree that Lantheus shall have the right to purchase Product
from any third party supplier of Product during the period of such
unavailability and for a reasonable period of time before or after such period,
and to the extent and for the duration of such third party purchases Lantheus
shall not be in violation of the purchase commitment set forth herein and shall
be relieved of its purchase volume obligations for such period. Lantheus will
continue to provide NTP with a good faith, non


2

--------------------------------------------------------------------------------




binding Forecast on the first business day of each month. Lantheus will also
continue to provide NTP with firm orders for Product at least fourteen (14) days
in advance of the required date of Product shipment. The Parties hereby agree to
meet no later than June 2017 to discuss in good faith the terms of a supply
agreement beyond the term of this Agreement.


(c)    Such Product shall be supplied and delivered to John F. Kennedy
International Airport, Jamaica, New York (“JFK”) or Logan International Airport,
Boston, Massachusetts (“BOS”) (or other mutually agreed upon delivery location)
on a mutually agreed schedule with follow-on trucking delivery to the Lantheus
facility in North Billerica, Massachusetts. Lantheus shall provide NTP with
notice of its intention to change such location at least forty-five (45) days in
advance of the required inception date of such changes. NTP shall be responsible
to ensure that the full weekly quota of Mo-99 is delivered to Lantheus other
than during scheduled outages for routine maintenance and unscheduled outages or
failures of the production lines of NTP and its Subcontractors (i.e., under
conditions of normal operations prevailing at NTP and its Subcontractors’
facilities). Subject to the terms set forth herein (including, but not limited
to, the requirements relating to LEU-based Product set forth below), at the
discretion of the Account Manager at NTP (“Account Manager”), such material
shall be supplied by NTP or its Subcontractors. Lantheus shall be advised in a
timely way of the manner in which supply obligations hereunder will be allocated
among NTP and its Subcontractors. NTP will schedule deliveries to Lantheus so as
to compensate for scheduled outages at either facility in such a way that the
full amount of Product ordered by Lantheus (including, subject to the provisions
of Section 2.1(d), any specific quantities of LEU-based Product) will be
maintained under such circumstances.


(d)    For any supply of Product by NTP and its Subcontractors during the Term,
NTP and its Subcontractors will increase production levels of LEU-based Product
so as to make available to Lantheus LEU-based Product, unless otherwise directed
by Lantheus, as follows:


Time Period
Average curies per week of LEU-based Product, with a six (6) day reference, as
measured on a quarterly basis
January 1, 2013 – December 31, 2013
At least 900 curies per week
January 1, 2014 – December 31, 2015
At least 1,250 curies per week
January 1, 2016 – December 31, 2017
One hundred percent (100%) of Lantheus’ demand for Product



3

--------------------------------------------------------------------------------






Lantheus will include the amount of HEU and LEU-based Product that it expects to
order from NTP and its Subcontractors in each Forecast. In addition,
notwithstanding the production levels set forth above (which shall not be
construed as limits on Lantheus’ orders for LEU- based Product), for each
calendar year during the period from January 1, 2013 through December 31, 2015,
the average weekly volume of LEU-based Product that Lantheus reasonably expects
to order from NTP and its Subcontractors in such calendar year (as measured on a
quarterly basis during such calendar year, the “LEU Demand”) will be
communicated by Lantheus to NTP no later than December 1st of the immediately
preceding year (e.g., the LEU Demand for each calendar quarter during the period
from January 1, 2013 through December 31, 2013 will be communicated to NTP no
later than December 1, 2012). It is understood and agreed that the LEU Demand is
only an estimate and not a binding forecast for any relevant period, provided,
however, that both Parties acting in good faith will use commercially reasonable
efforts to achieve the common goal described herein relating to the development
of a more robust supply of LEU-based Product by NTP and its Subcontractors and
an associated increase in demand from Lantheus. The accuracy of the LEU Demand
for the then-current calendar quarter will be reviewed on a monthly basis and
where appropriate modified by Lantheus’ Forecast and NTP’s ability to supply. To
the extent that the total volume of LEU-based Product available for sale by NTP
and its Subcontractors is not sufficient to meet all customer orders for any
reason, NTP and its Subcontractors shall supply Lantheus’ orders first and to
the greatest extent possible (referred to herein as a “first priority basis”)
with LEU-based Product, provided that, during periods of normal supply from
January 1, 2013 through December 31, 2015, the amount of LEU-based Product
available to Lantheus on a first priority basis will be limited to the LEU
Demand for such period (as modified by Lantheus’ Forecasts). For purposes of
clarity, the parties acknowledge and agree that, in the event of an outage or
supply shortage affecting Lantheus’ supply of Product, any amounts of Product
ordered by Lantheus hereunder on a weekly basis (including any amounts of
Product in excess of the purchase volume commitments set forth in Section 2.1(b)
or the LEU Demand for such period) shall be filled by NTP and its Subcontractors
with LEU-based Product on a first priority basis. The parties further
acknowledge and agree that NTP’s and its Subcontractors’ supply of LEU-based
Product to Lantheus on a first priority basis and the purchase volume
commitments set forth in Section 2.1(b) are essential to the purpose of this
Agreement (including, but not limited to, the extended term set forth herein).
NTP and its Subcontractors shall use their best efforts to supply any amounts of
LEU-based Product ordered by Lantheus, with the understanding that NTP’s or its
Subcontractors’ ability to supply such LEU-based Product may be affected by
their scheduled outages for routine maintenance or unscheduled outages


4

--------------------------------------------------------------------------------




or failures of production lines. The parties will work together in good faith to
establish supply schedules for the production and supply of LEU-based Product
from NTP and its Subcontractors based on the market demand for the manufacture
and supply of Lantheus’ Technetium-99m generators. NTP and its Subcontractors
will also ensure the segregation of HEU and LEU-based Product when a mix of such
Product is delivered to Lantheus in one aggregate shipment. The parties
acknowledge and agree that the levels of LEU-based Product set forth in this
Section 2.1(d) shall not be construed as a “take-or-pay” or minimum volume
requirement that otherwise modifies Section 2.1(a) hereof.


(e)    In the case of scheduled or unscheduled outages or production line
failures for whatever reason (and for Events of Force Majeure (as hereinafter
defined)) affecting NTP or its Subcontractors, Lantheus will receive, in
addition to any available supply of LEU-based Product, a share of HEU-based
Product available that is not less than that which is directly proportional to
its average share of the total weekly purchasing (averaged over the preceding
three (3) months) from NTP and its Subcontractors. NTP and its Subcontractors
will also use their best efforts to make available any additional volumes of
Product requested by Lantheus and, provided that Lantheus has satisfied its
purchase volume commitments set forth in Section 2.1(b) for the immediately
preceding twelve (12) month period and Lantheus is the largest customer of NTP
and its Subcontractors during such period (as calculated consistent with
calibrations as set out in Section 2.5), shall provide Lantheus with a right to
purchase any Product available for sale by NTP or its Subcontractors on a first
priority basis.


For clarity and as an example:


If NTP or its Subcontractors experiences a production line failure affecting the
supply of Product hereunder, and NTP and its Subcontractors sold an average
weekly volume of 2,000 curies of Product, and Lantheus purchased from NTP an
average weekly volume of 1,000 curies of Product, in the preceding three months
(each as measured using the calibration as set forth in Section 2.5), then, in
addition to any available supply of LEU-based Product, Lantheus would be
entitled to receive at least fifty percent (50%) of the volume of HEU-based
Product available for sale by NTP and its Subcontractors.


(f)    In situations where (i) a global supply shortage arises due to the
planned or unplanned shutdown of a reactor or Mo-99 processing facility
controlled by third party suppliers other than NTP or its Subcontractors or (ii)
Lantheus’ supply of Molybdenum-99 from third party suppliers other than NTP or
its Subcontractors is adversely affected for whatever reason (including, but not
limited to, scheduled or unscheduled reactor outages that


5

--------------------------------------------------------------------------------




result in shortages from such third party suppliers), NTP and its Subcontractors
will supply routine orders for Product placed by Lantheus. NTP and its
Subcontractors will also use their best efforts to make available any additional
volumes of Product requested by Lantheus and, provided that, in each case,
Lantheus has satisfied its purchase volume commitments set forth in Section
2.1(b) for the immediately preceding twelve (12) month period, shall provide
Lantheus with a right of first refusal to purchase any Product available for
sale by NTP or its Subcontractors on a first priority basis.


(g)    The NRU Reactor located in Chalk River, Ontario is required by the
Canadian Nuclear Safety Commission within the terms of the operating license
extension granted through October 31, 2016 to undergo extended shut-downs of at
least one month in duration on an annual basis for inspection and maintenance.
NTP and its Subcontractors share the objective of providing Lantheus with all or
substantially all of Lantheus’ total requirements of Product during the NRU
Reactor’s currently scheduled shutdown period in 2013, provided that Lantheus
has satisfied its purchase volume commitments for the immediately preceding
twelve (12) month period, and NTP and its Subcontractors will use their best
efforts to provide Lantheus with all or substantially all of its total
requirements of Product during any NRU Reactor’s shutdown periods in each year
thereafter, provided that, in each case, Lantheus has satisfied its purchase
volume commitments set forth in Section 2.1(b) for the immediately preceding
calendar year. In support of these efforts, the parties will work together in
good faith to identify strategies to increase NTP’s or its Subcontractors’
available production capacity for Product ordered by Lantheus during the NRU
Reactor’s scheduled shutdown periods commencing in 2014 (or any similar outages
or supply shortages), including, but not limited to, facility enhancements or
improvements to be made by NTP or its Subcontractors, provided that, in each
case, Lantheus has satisfied its purchase volume commitments set forth in
Section 2.1(b) for the immediately preceding twelve (12) month period.


(h)    NTP and its Subcontractors will enter into a back-up supply agreement
with IRE to support the obligations of NTP and its Subcontractors to Lantheus
hereunder. Such agreement is expected to be in place by December 31, 2012 and in
a form reasonably acceptable to Lantheus. In addition, NTP has established and
shall maintain relationships with air carriers for the Lantheus route such that
the probability of a Lantheus shipment being refused by the carrier shall be
highly improbable. NTP shall liaise (via the Account Manager at NTP) with its
Subcontractors, taking into account the reactor production and maintenance
schedules of each facility, and supply Lantheus thirty-five (35) days in advance
of the first delivery of a month, the supply schedule for the following month
detailing clearly which


6

--------------------------------------------------------------------------------




supplier (NTP or a Subcontractor) will supply such delivery. For clarity and as
an example, NTP will provide Lantheus the March 2010 supply schedule on 27
January 2010. This supply schedule will be binding on NTP and its Subcontractors
and will be used by Lantheus to register each shipment with applicable U.S.
governmental authorities as dictated by U.S. regulations. If the airport of
delivery is JFK, then Product will be available for pick-up by Lantheus no later
than 12:00 Noon. If the airport of delivery is BOS, then Product will be
available for pick-up by Lantheus no later than 3:00PM. Pick-up time for any
other delivery location will be mutually agreed upon.


(i)    Notwithstanding the foregoing, NTP and its Subcontractors hereby
acknowledge and agree that the diversification of supply provided by NTP through
its supply and back-up supply arrangements with its Subcontractors is essential
to the purpose of this Agreement. NTP and its Subcontractors hereby agree to use
their best efforts to avoid any supply disruptions through an increased
cooperation with respect to planned inspection and maintenance activities or any
other activities within the control of NTP or its Subcontractors that are
reasonably likely to result in an outage or supply shortage for Lantheus (e.g.,
the planned shutdown of two reactors or processing facilities at any one time).
In addition, NTP and its Subcontractors shall give Lantheus prompt notice of any
impending or threatened events that could reasonably result in a supply shortage
or failure and shall cooperate fully with Lantheus regarding any plans to avoid
or mitigate any disruption in the supply of Product to Lantheus. Without
limiting the rights of Lantheus elsewhere in this Agreement, if at any time
during the term of this Agreement the consortium of supply partners changes or
NTP or its Subcontractors does not or cannot deliver the quantities specified in
this Section 2.1 on a weekly basis in a reliable manner, the parties will make a
good faith effort to renegotiate the terms of this Agreement. In the event the
parties are unable to agree on modification of this Agreement within a
reasonable period of time (not to exceed sixty (60) days), in addition to any
other remedies that it might have, Lantheus shall have the sole right, after
giving NTP thirty (30) days prior written notice, to terminate this Agreement.


2.2
Section 5.1 of the Agreement is hereby amended by deleting in its entirety said
Section 5.1 and replacing therewith the following:



5.1
The price payable by Lantheus for Product shall be as follows:



(a)    Commencing October 1, 2012 and continuing through December 31, 2012, the
unit price of Product shall be four hundred and ninety fixed US dollars (US$490)
per Curie at calibrated date and time for the first five hundred (500) curies
delivered per week and three hundred and eighty four fixed US dollars (US$384)
per Curie at


7

--------------------------------------------------------------------------------




calibrated date and time for all curies in excess of the first five hundred
(500) curies delivered per week. The calibration date and time shall be in
accordance with Section 2.5.


(b)    Commencing January 1, 2013 and continuing through December 31, 2017, the
unit price of Product shall be as follows:


(i)    The unit price of Product for the period from January 1, 2013 through
December 31, 2013 shall be US$475 per Curie;


(ii)    The unit price of Product for the period from January 1, 2014 through
December 31, 2014 shall be US$494 per Curie;


(iii)    The unit price of Product for the period from January 1, 2015 through
December 31, 2015 shall be increased from the prior year’s pricing by an amount
equal to the lesser of (i) four percent (4%) and (ii) one half (1/2) of the
annual percentage increase, if any, for the most recent twelve-month period for
which figures are available in the South African Producer Price Index published
by Statistics South Africa or, if the same is no longer published, the successor
index that is most similar thereto (the “PPI”);


(iv)    The unit price of Product for the period from January 1, 2016 through
December 31, 2016 shall be increased from the prior year’s pricing by an amount
equal to the lesser of (i) two and one-half percent (2.5%) and (ii) one quarter
(1/4) of the annual percentage increase, if any, for the most recent
twelve-month period for which figures are available in the PPI; and


(v)    The unit price of Product for the period from January 1, 2017 through
December 31, 2017 shall be increased from the prior year’s pricing by an amount
equal to the lesser of (i) two and one-half percent (2.5%) and (ii) one quarter
(1/4) of the annual percentage increase, if any, for the most recent
twelve-month period for which figures are available in the PPI.


Pricing for the period from January 1, 2015 through December 31, 2015 and each
year thereafter will be communicated to Lantheus by NTP no later than October
1st of the previous year. The calibration date and time shall be in accordance
with Section 2.5.


(c)    The parties will negotiate in good faith a commercially reasonable
adjustment to the then-current pricing in the event there are material,
substantial and sustained changes to the direct and indirect costs of material
and labor inputs necessary for NTP and its


8

--------------------------------------------------------------------------------




Subcontractors to manufacture the Product, in each case for a period of at least
twelve (12) consecutive months. In addition, in the event Lantheus directly
benefits from increased third party reimbursement from public or private payors
relating to technetium-derived from Lantheus’ generators utilizing LEU-based
Product, then, subject to NTP and its Subcontractors providing the
certifications and documentation for such Product required by the applicable
laws and regulations, Lantheus and NTP will negotiate in good faith a
commercially reasonable adjustment to the then-current pricing in light of such
reimbursement benefit.


(d)    For so long as Lantheus has satisfied its purchase volume commitments set
forth in Section 2.1(b) as measured with reference to the average volume of
curies purchased over the immediately preceding twelve (12) month period and
Lantheus is the largest customer of NTP and its Subcontractors in North America
as measured during such period (as calculated consistent with calibrations as
set out in Section 2.5), the prices payable by Lantheus for Product shall not be
higher than the purchase price (as calculated consistent with calibration as set
out in Section 2.5) paid by any other purchaser of Product from NTP or its
Subcontractors for delivery into or use in North America, regardless of whether
such delivery or use is direct or indirect. In addition, for so long as Lantheus
purchases more than 1,500 curies per week, as measured with reference to the
average volume of curies purchased in the immediately preceding twelve (12)
month period (as calculated consistent with calibration as set out in Section
2.5), the prices payable by Lantheus for Product shall not be higher than the
purchase price (as calculated consistent with calibration as set out in Section
2.5) paid by any other purchaser of Product from NTP or its Subcontractors for
any delivery or use, as measured on a global basis. For purposes of calculating
the purchase price paid by other purchasers of Product in order to determine if
any price adjustment shall be made hereunder, the parties agree that the
purchase price paid by each purchaser will be calculated after giving effect to
all rebates, discounts, and similar pricing concessions or incentives available
to such purchasers (but excluding governmental purchases or purchases for other
non-commercial purposes), and, if such purchase price is paid in a currency
different from the United States dollar pursuant to a written contract or spot
order, such purchase price shall be determined using the exchange rate of the
United States dollar against such different currency applicable to such
purchases as of the date of entering into, or modifying the pricing-related
terms of, such contracts or spot orders. In addition, noncompliance with the
foregoing provisions will result in a reduction to the price payable by Lantheus
for Product hereunder only during


9

--------------------------------------------------------------------------------




the period in which the purchase price of product sold to other purchasers was
lower than the then-current price set forth herein. Compliance with requirements
of this Section 5.1(d) will be confirmed at the end of each calendar year, at
which time NTP will furnish to Lantheus a certificate, executed by a duly
authorized officer of NTP stating that such officer has reviewed the sales of
such Product during such period and that NTP and its Subcontractors have
complied with this Section 5.1(d). To the extent it is determined that NTP is
not in compliance with this Section 5.1(d), NTP will adjust the pricing payable
by Lantheus and credit Lantheus with the difference between the price paid by
Lantheus and the amount otherwise contemplated by this Section 5.1(d).


(e)    NTP shall invoice Lantheus at the end of each month for all Product
supplied by NTP or its Subcontractors in that month. Invoicing shall be in
respect of the price applicable to Product upon delivery of such conforming
Product to Lantheus on an FCA basis, and in respect of container charges as the
same become payable under this Agreement. Lantheus shall pay all invoices for
shipments of conforming Product in any given month (as reduced by any
outstanding credits for nonconforming Product) by the end of the following month
to NTP.


2.3
Section 11.1 of the Agreement is hereby amended by deleting the reference to the
“31st day of December 2013” and replacing it with the “31st Day of December
2017.”



2.4
Exhibit B of the Agreement is hereby amended by removing “THE INSTITUT NATIONAL
DES RADIOÉLÉMENTS of Fleurus, Belgium” as of the effective date of this
Amendment. For purposes of clarity, the parties acknowledge that all references
to “its Subcontractor” or “its Subcontractors” in the Agreement immediately
after the effective date of this Amendment shall mean the Australian Nuclear
Science and Technology Organisation (ANSTO).



3.    Waiver. Each party hereby waives any non-compliance with the terms and
provisions of the Agreement relating to the purchase volume requirements as in
effect immediately prior to the amendment thereof by this Agreement.


4.    General. Except as specifically amended hereby, the Agreement remains in
full force and effect and otherwise unamended hereby. This Amendment constitutes
a final written expression of the terms hereof and is a complete and exclusive
statement of those terms. This Amendment shall be governed by and construed in
accordance with the laws of England, without reference to the choice of laws
rules of any jurisdiction.


10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.




For and on behalf of NTP:
                    
/s/ Don Robertson
Name and Title: Don Robertson, MD



For and on behalf of Lantheus:
                    
/s/ Donald R. Kiepert
Name and Title: Don Kiepert, CEO



For and on behalf of ANSTO:
                    
/s/ Doug Cubbin
Name and Title: Doug Cubbin, GM BD&C





11